Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received April 21st, 2022.  Claims 2-8, 10-19, 21-24, 28, 30-51 have been canceled. Claims 1, 25, 52-53, 55 have been amended.  Claims 1, 9, 20, 25-27, 29, 52-63 have been entered and are presented for examination.
Application 16/497,212 is a 371 of PCT/CN2018/080344 (03/23/2018) and claims benefit of Chinese Application 201710184664.1 (03/24/2017).
Applicant argues the Yoon reference does not disclose the recited subject matter.
The Examiner respectfully disagrees.
Yoon et al. discloses each beam can have a PDCCH and each beam has a RLM CSI RS, and using a subset of resources wherein the subset can be changed (i.e., second subset) (paragraphs 0328, 340-0341, 0319, 0325and 0236).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 9-10, 20, 25-27, 29, 52-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al. (US 2018/0234960) in view of Yoon et al. (US 2019/0200249).
Regarding claims 1, 25, 52-58, 61-63, Nagaraja et al. discloses a beam recovery processing method (see Figure 4 [beam recovery processing method]), comprising: determining, by a transmitting end, a configuration information set for instructing a receiving end to perform a beam recovery (see Figure 4 and paragraphs 0086-0088 [identify communication parameter; configuration for beam recovery sent]); wherein the configuration information set comprises: a first configuration information set, used for instructing the receiving end to perform beam quality monitoring according to the first configuration information set (paragraph 0088 [base station 105-b may identify one or more reference signals associated with a set of downlink beams and may identify a mapping between uplink beam recovery resources and the set of downlink beams based on the reference signals; UE 115-c may perform measurements of a set of reference signals. The set of reference signals may be associated with the one or more active beams established]) and transmitting, by the transmitting end, the configuration information set to the receiving end (see Figure 4 [configuration sent]).
Nagaraja et al. does not explicitly disclose a second configuration information set or a third configuration set, the second configuration information set being used for instructing the receiving end to perform a beam selection according to the second configuration set, the third configuration set being used for instructing the receiving end to report beam recovery information to the transmitting end according to the third configuration information set, wherein the beam recovery information comprises beam indication information and/or receiving end indication information.   , used for instructing the receiving end to perform a beam selection according to the second configuration information set; a third configuration information set, used for instructing the receiving end to report beam recovery information to the transmitting end according to the third configuration information set, wherein the beam recovery information comprises beam indication information and/or receiving end indication information; or a fourth configuration information set, used for instructing the receiving end to determine the beam selection and/or whether to report the beam recovery information according to the fourth configuration information set and
wherein the second configuration information set comprises: configuration information of a second reference pilot resource set used for the beam selection; wherein the determining, by the transmitting end, the configuration information set for instructing the receiving end to perform the beam recovery comprises: configuring, by the transmitting end, the following information for the receiving end separately for different radio resource control (RRC) state sets: the second reference pilot resource set and/or a subset of the second reference pilot resource set; or wherein determining, by the transmitting end, the configuration information set for instructing the receiving end to perform the beam recovery comprises: configuring, by the transmitting end, a plurality of beam recovery modes, and configuring the following information separately for different beam recovery modes: the second reference pilot resource set and/or a subset of the second reference pilot resource set; or wherein determining, by the transmitting end, the configuration information set for instructing the receiving end to perform the beam recovery comprises: configuring, by the transmitting end, a plurality of control channels, and configuring the following information separately for different control channels: the second reference pilot resource set and/or a subset of the second reference pilot resource set.
However, Yoon et al discloses a set of beams to monitor transmitted by the BS via RRC and beam selection for recovery based on a threshold transmitted by the BS via RRC (paragraphs 0294-0297, 0319-0320, 0325, 0333, 0339, and 0357-0358 [second configuration chosen for examination]) and (paragraphs 0328, 340-0341, 0319, 0325and 0236 [each beam can have a PDCCH, and each beam has a RLM CSI RS, and using a subset of resources; changed resource subset]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send via RRC multiple configurations with a set to enable a UE monitor beams and select a recovery beam.  The motivation for this is to save network resources by sending all the required information in a single transmission. 
Regarding claim 9, Nagaraja et al. further discloses wherein the first configuration information set comprises: configuration information of a first reference pilot resource set used for the beam quality monitoring (paragraph 0088 [base station 105-b may identify one or more reference signals associated with a set of downlink beams]), or the second configuration information set comprises: configuration information of a second reference pilot resource set used for the beam selection; wherein a type of a reference pilot resource comprises at least one of: a channel state information reference signal (CSI-RS); a physical downlink control channel (PDCCH) demodulation reference signal (DMRS); or a synchronization signal (paragraph 0090 [the set of reference signals includes a synchronization signal, a MRS, a CSI-RS, or a combination thereof.]).
	Regarding claim 20, Nagaraja et al. does not explicitly disclose wherein the third configuration information set comprises a transmission resource configuration information set used for reporting the beam recovery information; wherein a transmission resource in the transmission resource configuration information set comprises at least one of: an uplink transmission antenna resource; an uplink transmission beam resource; an uplink time domain resource; an uplink frequency domain resource; an uplink code domain resource; or an uplink power resource, wherein third configuration information comprises a transmission manner configuration information set used for reporting the beam recovery information, or comprises indication information for determining a priority of reporting the beam recovery information, or comprises indication information of reporting content of the beam recovery information; wherein the third configuration information set is configured in at least one of the following manners: the transmitting end separately configures the third configuration information set and/or a subset of the third configuration information set for different first reference pilot resource sets and/or subsets of the first reference pilot resource set used for the beam selection; the transmitting end separately configures the third configuration information set and/or the subset of the third configuration information set for different first sets of preset conditions and/or first subsets of preset conditions for the beam quality monitoring; the transmitting end separately configures the third configuration information set and/or the subset of the third configuration information set for different second sets of preset conditions and/or second subsets of preset conditions for the beam selection; the transmitting end separately configures the third configuration information set and/or the subset of the third configuration information set for different RRC state sets; the transmitting end separately configures the third configuration information set and/or the subset of the third configuration information set for different beam recovery modes; or the transmitting end separately configures the third configuration information set and/or the subset of the third configuration information set for different control channels.
However, according to Claim 1, the third configuration set is optional and not selected in this Office Action.
	Regarding claim 26, Nagaraja et al. further discloses determining, by the receiving end, second configuration information used for the beam selection according to the configuration information set; and when a new beam needs to be selected, performing, by the receiving end, the beam selection according to the second configuration information (paragraphs 0086 and 0088 [Additionally, the configuration may be transmitted using a system information broadcast; one or more reference signals associated with a set of downlink beams]).
Regarding claim 27, Nagaraja et al. does not explicitly disclose determining, by the receiving end,  third configuration information for reporting the beam recovery information according to the configuration information set; and when the beam recovery information needs to be reported, reporting, by the receiving end, the beam recovery information according to the third configuration information, wherein the beam recovery information comprises beam indication information and/or receiving end indication information.
However, according to Claim 25, the third configuration set is optional and not selected in this Office Action.
	Regarding claim 29,  Nagaraja et al. further discloses wherein the receiving end determines content of the beam recovery information according to at least one of: a configuration signaling of the transmitting end (See Figure 4 [Configuration Signaling]); a radio resource control (RRC) state; a configuration of a reporting manner for the beam recovery information; a beam recovery mode; a configuration of a second reference pilot resource set; a configuration of a first reference pilot resource set; a transmission configuration of a control channel; a measurement result of beam monitoring; a quality of a selected beam; a system duplex manner; or a configuration of an uplink control channel.
Regarding claim 59, the references as combined above further disclose wherein the fourth configuration information set comprises: configuration information of a second set of preset conditions for determining the beam selection, wherein a preset condition in the second set of preset conditions is used by the receiving end to perform the beam selection; wherein the preset condition in the second set of preset conditions comprises a quality threshold and/or a time window, wherein within the time window, the receiving end performs beam monitoring and determines whether a beam quality is lower than the quality threshold (paragraphs 0294-0297, 0319-0320, 0325, 0333, 0339, and 0357-0358 [Timer, Yoon et al.]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send via RRC multiple configurations with a set to enable a UE monitor beams and select a recovery beam.  The motivation for this is to save network resources by sending all the required information in a single transmission. 
	Regarding claim 60, the references as combined further disclose wherein the fourth configuration information set comprises: configuration information of a second set of preset conditions for determining the beam selection, wherein a preset condition in the second set of preset conditions is used by the receiving end to perform the beam selection; wherein a set of preset conditions is configured in at least one of the following manners: the transmitting end configures a plurality of control channels, and separately configures a first set of preset conditions and/or a first subset of preset conditions and/or the second set of preset conditions and/or a second subset of preset conditions for different control channels; the transmitting end separately configures the first set of preset conditions and/or the first subset of preset conditions and/or the second set of preset conditions and/or the second subset of preset conditions for different RLRC state sets; the transmitting end separately configures the first set of preset conditions and/or the first subset of preset conditions and/or the second set of preset conditions and/or the second subset of preset conditions for different beam reporting manners; or the transmitting end separately configures the first set of preset conditions and/or the first subset of preset conditions and/or the second set of preset conditions and/or the second subset of preset conditions for different beam recovery modes paragraphs 0294-0297, 0319-0320, 0325, 0333, 0339, 0350 and 0357-0358 [OUT-OF-SYNC, Timer, Yoon et al.].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send via RRC multiple configurations with a set to enable a UE monitor beams and select a recovery beam.  The motivation for this is to save network resources by sending all the required information in a single transmission. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465